In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00270-CR



              RUSSELL LITTLE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 102nd District Court
                 Bowie County, Texas
             Trial Court No. 19F0597-102




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                          MEMORANDUM OPINION

            A Bowie County jury convicted Russell Little of two counts of sexual assault of a child

and three counts of indecency with a child by sexual contact. For each of the five convictions,

the jury assessed a sentence of twenty years’ imprisonment1 and a $10,000.00 fine. On appeal,

Little argues that the evidence is legally insufficient to support any of his convictions and that

double jeopardy was violated by his convictions for both sexual assault of a child and indecency

with a child arising from contact occurring on the same day. Little also argues that the trial court

abused its discretion in admitting extraneous-offense evidence without any limiting instructions,

that the State engaged in misconduct during jury argument, and that his sentence violated the

Eighth Amendment prohibition against cruel and unusual punishment.

            We conclude that (1) legally sufficient evidence supports each conviction, (2) there was

no double jeopardy violation in this case, and (3) Little has failed to preserve his last three points

of error. As a result, we affirm the trial court’s judgments.

(1)         Legally Sufficient Evidence Supports Each Conviction

            Little first argues that the evidence is legally insufficient to support his convictions. We

disagree.

            “In evaluating legal sufficiency, we review all the evidence in the light most favorable to

the trial court’s judgment to determine whether any rational jury could have found the essential

elements of the offense beyond a reasonable doubt.” Williamson v. State, 589 S.W.3d 292, 297

(Tex. App.—Texarkana 2019, pet. ref’d) (citing Brooks v. State, 323 S.W.3d 893, 912 (Tex.


1
    The trial court ordered that Little serve the five sentences consecutively.
                                                               2
Crim. App. 2010) (plurality op.); Jackson v. Virginia, 443 U.S. 307, 319 (1979); Hartsfield v.

State, 305 S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet. ref’d)). “We examine legal

sufficiency under the direction of the Brooks opinion, while giving deference to the

responsibility of the jury ‘to fairly resolve conflicts in testimony, to weigh the evidence, and to

draw reasonable inferences from basic facts to ultimate facts.’” Id. (quoting Hooper v. State, 214
S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Jackson, 443 U.S. at 318–19; Clayton v. State, 235
S.W.3d 772, 778 (Tex. Crim. App. 2007)). In drawing reasonable inferences, the trier of fact

“may use common sense and apply common knowledge, observation, and experience gained in

the ordinary affairs of life.” Duren v. State, 87 S.W.3d 719, 724 (Tex. App.—Texarkana 2002,

pet. struck) (citing Manrique v. State, 994 S.W.2d 640, 649 (Tex. Crim. App. 1999) (Meyers, J.,

concurring)). As the trier of fact, the jury is the sole judge of the credibility of the witnesses and

the weight to be given their testimony and may believe all, some, or none of any witness’s

testimony. Thomas v. State, 444 S.W.3d 4, 10 (Tex. Crim. App. 2014). We give “almost

complete deference to a jury’s decision when that decision is based on an evaluation of

credibility.” Lancon v. State, 253 S.W.3d 699, 705 (Tex. Crim. App. 2008).

       Legal sufficiency of the evidence is measured by the elements of the offense as defined

by a hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.

1997). The “hypothetically correct” jury charge is “one that accurately sets out the law, is

authorized by the indictment, does not unnecessarily increase the State’s burden of proof or

unnecessarily restrict the State’s theories of liability, and adequately describes the particular

offense for which the defendant was tried.” Id.

                                                  3
            In its five-count indictment, the State alleged that Little (1) on or about February 19,

2017, intentionally or knowingly caused the penetration of the sexual organ of Jane Simmons,2 a

child younger than seventeen, with his finger; (2) on or about January 1, 2017, intentionally or

knowingly caused the penetration of Jane’s sexual organ with his finger; (3) on or about

January 1, 2017, engaged in sexual contact with Jane by touching her genitals with the intent to

arouse or gratify his sexual desire; (4) on about November 1, 2016, through December 31, 2016,

engage[d] in sexual contact with Jane by touching her genitals with the intent to arouse or gratify

his sexual desire; and (5) on about November 1, 2016, through December 31, 2016, engage[d] in

sexual contact with Jane by touching her genitals with the intent to arouse or gratify his sexual

desire.3

            Each count was supported by Jane’s testimony at trial. Jane was best friends with Little’s

oldest daughter and met Little when she was fourteen. Little was also a youth group leader at

Rise Church, f/k/a Center West Baptist Church. According to Jane, Little was very hands-on

with the girls in the youth group, would “constantly tickle [them] and stuff,” and touched her

buttocks and chest during the tickling a couple of times. Little would also take her and her

friends on camping trips and would often bring Jane to his home after church. Because of her

friendship with Little’s oldest daughter, Jane spent almost every weekend sleeping over at

Little’s house.




2
 We use pseudonyms to protect the identity of persons who were children at the time of the offenses alleged in this
case. See TEX. R. APP. P. 9.10.
3
    Each count also alleged that Jane was a child younger than seventeen.
                                                            4
       Jane described her relationship with Little as a close one. During her visits, Little would

massage her back, but eventually progressed to massaging her buttocks and chest. Jane testified

that, in November 2016, when she was fifteen, she was receiving a massage from Little after

church when Little “touched [her] on the outside of [her] clothes on [her] vagina” for “[a] couple

seconds” and “just stopped.” On a different day in November 2016, Jane said she was again

receiving a massage from Little when he touched her vagina on the outside of her clothing for

“[a] little bit longer.” In January 2017, Jane testified that, during another massage, Little touched

her vagina outside of her clothing for “a little bit longer than the last” time and then went

underneath her clothing to penetrate her vagina with his finger and “just moved around” for “[a]

couple seconds.”

       Jane also testified about the last instance of sexual abuse, which occurred after Little

picked her up from church on February 19, 2017, and took her mudding with his oldest daughter.

After a bath, she and Little’s oldest daughter lay on the couch under a blanket. Jane testified that

Little sat next to her under the blanket, that she felt “his left hand sliding up . . . [her] leg,” and

that Little penetrated her vagina with his finger for a “minute or two.” Afterward, Little went

into his room and called for Jane. When Jane went into the room, Little closed and locked the

door and asked Jane to lie down on the bed. Jane refused, unlocked the door, left the room, and,

two weeks later, made an outcry of sexual abuse.

       Ashleigh Bridges testified that she and her husband, Seth Bridges, were junior youth

group leaders at the church with Little and his former wife, April Jones. Bridges said that she

began noticing concerning behavior involving Little, including an incident when “one of the

                                                  5
youth girls had run up to him and hugged him but jumped up and wrapped [her] legs around

[Little],” who placed his hands on her bottom. Because Bridges felt that “for a youth girl to do

that with any male figure [was] inappropriate,” she raised the issue with the pastor. Bridges later

learned from a third party that Jane had made allegations against Little.

       Tanya Radford, who was married to Leon Radford, a church deacon, testified that she

saw Little “reach[] up and just kind of [run] his hand down [Jane’s] hair” and that it “just . . .

struck” her. According to Radford, Jones revealed that Jane had made an allegation against

Little. Mrs. Radford, who met with Jane and her mother the next day, testified, “[S]he just told

me what happened, and I typed it all up.” That afternoon, Radford called the police to come to

the church to take Jane’s statement.

       Jones testified that she had three young daughters with Little during their marriage.

Jones testified that Little was very active with the children and their friends and that he would

horseplay with and tickle them. Jones authenticated an October 30, 2016, photograph of Little

and Jane asleep on the couch under the same blanket.

       David Biggar, an investigator with the Bowie County Sheriff’s Office, testified that he

interviewed Little during his investigation of Jane’s April 2017 allegations.        According to

Biggar, Little said that “he and the girls tickle one another on a very regular basis” and that he

would “grab them on the leg,” but he denied Jane’s allegations and said she was like his

daughter. In an interview with Little’s oldest daughter, Biggar learned that Jane had come to

their home February 19, 2017, that they had gone mudding and bathed, and that Little’s daughter

watched Jane follow Little into his room.

                                                 6
         Jennifer Kern, the licensed professional counselor who treated Jane, testified that Jane

had a lot of anxiety and depression, felt guilt and shame, and suffered nightmares due to the

abuse. Jessica Kelley, a forensic interviewer at the Texarkana Children’s Advocacy Center,

testified that she interviewed Jane after her outcry. Kelley also interviewed Little’s oldest

daughter, who corroborated some of Jane’s statements.

         “The testimony of a child victim alone is sufficient to support a conviction for aggravated

sexual assault or indecency with a child.” Scott v. State, 202 S.W.3d 405, 408 (Tex. App.—

Texarkana 2006, pet. ref’d). Accordingly, we find that Jane’s testimony alone was legally

sufficient to show that Little committed two counts of sexual assault of a child, by penetrating

her vagina with his fingers on two separate occasions, and three counts of indecency with a child,

by touching her vagina outside of her clothing on three separate occasions.4 Because the State

presented legally sufficient evidence of each offense, we overrule this point of error.

(2)      There Is No Double Jeopardy Violation in This Case

         Little also argues that his conviction for sexual assault and indecency with a child by

sexual contact arising from a single act in January 2017 constituted a double jeopardy violation.

It did not.

         The Double Jeopardy Clause protects against “multiple punishments for the same

offense.” Price v. State, 434 S.W.3d 601, 609 (Tex. Crim. App. 2014) (quoting Whalen v.

United States, 445 U.S. 684, 688 (1980)); see U.S. CONST. amends. V, XIV.                                The Texas


4
 To the extent Little complains that Jane was not able to provide specific dates of some of the alleged offenses, “[i]t
is well settled that the ‘on or about’ language of an indictment allows the State to prove a date other than the one
alleged in the indictment as long as the date is anterior to the presentment of the indictment and within the statutory
limitations period.” Sledge v. State, 953 S.W.2d 253, 256 (Tex. Crim. App. 1997).
                                                          7
Constitution provides substantially identical protections. See TEX. CONST. art. I, § 14 (“No

person, for the same offense, shall be twice put in jeopardy of life or liberty; nor shall a person

be again put upon trial for the same offense, after a verdict of not guilty in a court of competent

jurisdiction.”).

        Because of the “fundamental nature” of double jeopardy protections, a double jeopardy

claim may be raised for the first time on appeal if “(1) the undisputed facts show the double-

jeopardy violation is clearly apparent from the face of the record, and (2) enforcement of the

usual rules of procedural default serves no legitimate state interest.” Garfias v. State, 424
S.W.3d 54, 57–58 (Tex. Crim. App. 2014). Here, as we explain below, no double jeopardy

violation is clearly apparent from the record.

        The Texas Court of Criminal Appeals has said that “what constitutes the ‘same’ offense

for double jeopardy purposes in the multiple-punishments context is strictly a matter of

legislative intent: how many different offenses did the Legislature contemplate an accused

should be susceptible to being punished for?” Speights v. State, 464 S.W.3d 719, 722 (Tex.

Crim. App. 2015).       It has “also said that the Legislature’s intent concerning multiple

punishments for different offenses defined within the same statute can be ascertained by resort to

a ‘unit[s] of prosecution’ analysis.” Id. (quoting Garfias, 424 S.W.3d at 58) (footnotes omitted).

“In a multiple punishments analysis such as this one, ‘the protection against double jeopardy is

not violated if the [the Legislature intended that the] offenses constitute separate allowable units

of prosecution.’” Id. (quoting Ex parte Benson, 459 S.W.3d 67, 73 (Tex. Crim. App. 2015)).



                                                 8
           As for indecency with a child, “the Legislature intended that a defendant should be

susceptible to punishment for each act of [contact or exposure].” Id. at 722–23 (quoting Loving

v. State, 401 S.W.3d 642, 644, 649 (Tex. Crim. App. 2013)). “A person who commits more than

one sexual act against the same person may be convicted and punished for each separate and

discrete act, even if those acts were committed in close temporal proximity. The key is that one

act ends before another act begins.” Aekins v. State, 447 S.W.3d 270, 278 (Tex. Crim. App.

2014).

           Jane’s testimony at trial described two separate offenses occurring on the same day in

January. First, Jane testified that Little touched her vagina outside of her clothing during a

massage for a little bit longer than the last time he had done so.5 This touching outside of the

clothing established the commission of indecency with a child by sexual contact. Next, Jane

testified that Little placed his hand underneath her clothing to penetrate her vagina and “just

moved around” for “[a] couple seconds.” This second act established the commission of sexual

assault.

           Had the State sought to obtain a conviction for both Little’s touching underneath the

clothing in addition to the penetration offense, Little’s double jeopardy claim would have merit

because “[w]here two crimes are such that the one cannot be committed without necessarily

committing the other, then they stand in the relationship of greater and lesser offenses, and the

defendant cannot be convicted or punished for both.” Id. at 280.     Here, however, as in


5
 Under the statute defining indecency with a child, “sexual contact” means “any touching by a person, including
touching through clothing, of the anus, breast, or any part of the genitals of a child.” TEX. PENAL CODE ANN.
§ 21.11(c)(1).
                                                      9
Maldonado v. State, “[w]hile it is true that penetration cannot physically occur in the absence of

contact,” the contact of Little’s touching of Jane’s vagina outside of her clothing was not

“factually subsumed because there was evidence that [this] separate and distinct indecency-by-

contact offense[] occurred at [another] time[] in addition to the contact associated with the

penetration offense[].” See Maldonado v. State, 461 S.W.3d 144, 149–50 (Tex. Crim. App.

2015). In other words, the act of penetrating Jane’s vagina could have been committed without

touching her vagina outside of her clothing. As a result, there was a separate act of indecency by

contact that ended when Little stopped touching Jane outside of her clothing and another act of

sexual assault by penetration. See Banks v. State, 494 S.W.3d 883, 890 (Tex. App.—Houston

[14th Dist.] 2016, pet. ref’d) (“Where . . . the complainant testifies to separate incidents of both

contact outside and penetration inside, the contact is not subsumed within the penetration.

Rather, the complainant has suffered two separate acts with two separately formulated intents.”).

“Because the focus of sex offenses is the prohibited conduct and the [L]egislature intended to

allow separate punishments for each prohibited act,” Little’s “multiple convictions do not violate

the Double Jeopardy Clause.” Maldonado, 461 S.W.3d at 150.

       We conclude that no double jeopardy violation is clearly apparent from the face of the

record. As a result, we overrule this point of error.

(3)    Little Has Failed to Preserve His Last Three Points of Error

       In his last three points of error, Little argues that the trial court abused its discretion by

admitting extraneous-offense evidence without limiting instructions, that the State engaged in



                                                 10
misconduct during jury argument, and that his sentence violated the Eighth Amendment

prohibition against cruel and unusual punishment. We find these issues unpreserved.

       a.      Extraneous-Offense Evidence

       Before trial, an Article 38.37 hearing was held to determine the admissibility of

allegations made by Amanda Rogers of extraneous offenses by Little. At the hearing, Rogers

testified that she was friends with Little’s daughter when she was twelve and that Little would

tickle her during sleepovers at his home. Rogers said, “A couple of times he would touch me

inappropriately and then say sorry, move on.” Rogers clarified that Little touched her in the

“chest area” over her clothing in a manner that made her uncomfortable. She testified that she

had fallen asleep watching movies with Little’s daughter, and “kind of woke up on [her] back

across his lap . . . [and Little’s] hand was in [her] waistband and his other hand was moving [her]

shirt up to expose [her] chest.” Rogers said that Little had pulled her bra up. The trial court

found that Rogers’s testimony was admissible under Article 38.37. Because “the State may . . .

introduce evidence that the defendant has committed a separate sexual offense against another

child ‘for any bearing the evidence has on relevant matters, including the character of the

defendant and acts performed in conformity with the character of the defendant,’”

“notwithstanding Rules 404 and 405 of the Texas Rules of Evidence,” Little did not lodge a Rule

404(b) objection to Rogers’s testimony or request a limiting instruction. See Price v. State, 594
S.W.3d 674, 679 (Tex. App.—Texarkana 2019, no pet.) (quoting TEX. CODE CRIM. PROC. ANN.

art. 38.37, §§ 1–2). He also did not object that Rogers’s testimony should be excluded under

Rule 403 of the Texas Rules of Evidence.

                                                11
            Little did file, based on Rule 404(b), a motion in limine regarding the State’s possible

introduction of an extraneous offense committed against Felicity Brown, because the State had

not provided sufficient notice to use Brown as an Article 38.37 witness. See TEX. CODE CRIM.

PROC. ANN. art. 38.37, § 3 (requiring the State to give the defendant thirty days’ notice of its

intent to introduce an Article 38.37 extraneous-offense witness).            After hearing the State’s

argument, the trial court ruled that it would take the Rule 404(b) objection under advisement.

While Little made a Rule 403 objection to Brown’s testimony, the trial court did not rule on the

issue.

            Little does not challenge the trial court’s Article 38.37 ruling permitting Rogers’s

testimony. Instead, he argues that the trial court erred in admitting Rogers’s testimony during

the guilt/innocence phase of trial on Rule 403 and 404(b) grounds and should have provided a

Rule 404(b) limiting instruction.6 “As a prerequisite to presenting a complaint for appellate

review, the record must show that” it “was made to the trial court by a timely request, objection,

or motion that . . . stated the grounds for the ruling . . . with sufficient specificity to make the trial

court aware of the complaint, unless the specific grounds were apparent from the context and”

that either the trial court “ruled on the request, objection, or motion, either expressly or

implicitly” or “refused to rule on the request, objection, or motion, and the complaining party

objected to the refusal.” TEX. R. APP. P. 33.1(a).

            Here, the record showed that, with respect to Rogers’s testimony, Little did not make a

Rule 403 or Rule 404(b) objection or secure a ruling on any such objection at the Article 38.37


6
    Little does not bring any complaint related to the jury charge.
                                                             12
hearing. Little also failed to lodge any objection either when Rogers testified before the jury in

detail about the specific incident when Little woke her by touching her breasts and placing his

hands in her waistband or when she testified, generally, that Little “would sometimes touch [her]

on the chest or sometimes on the butt.” As a result, Little did not preserve the Rule 403 or

404(b) complaint he now raises about Rogers’s testimony on appeal.

        Little’s complaint regarding Brown is likewise unpreserved. The record shows that the

trial court did not rule on Little’s Rule 403 and 404(b) complaints about Brown’s testimony, but

instead chose to the take the matter under advisement “to see how it sets up throughout the trial.”

Brown did not testify during the guilt/innocence phase of trial. Instead, she testified, without any

objection, during the punishment phase of trial that Little had “touched [her] boob” underneath

her shirt one time. Because Little failed to secure a ruling on his evidentiary complaints and

lodged no objection at trial to Brown’s testimony, his Rule 403 and 404(b) complaints are

unpreserved.

        We conclude that Little failed to preserve the complaints he now raises on appeal about

the admission of extraneous-offense evidence offered though Rogers and Brown. As a result, we

overrule this point of error.

        b.      Prosecutorial Misconduct

        During closing argument, the State made the following statements on which Little’s

complaints of prosecutorial misconduct are based:

        •       “Jesus told us in the book of Matthew that anyone who causes a child to stumble
                should have a stone hung around their neck and be thrown in the ocean. It’s your
                turn, you’re holding the stone.”

                                                13
         •      “My husband’s name is John and I thought to myself, if I walked in my house and
                John . . . is laid up on the couch under a blanket with a child that is not related to
                us, can y’all imagine? . . . And then don’t even get me started on church. If you
                are a believer, like I am, you should be insulted to your core. I get up every
                Sunday with my husband and I take my little boy to church and I drop him off at
                Sunday School, and he participates in the youth activities. And predators like this
                are out cloaking themselves in the goodness that some of those people and those
                Christians have earned so that he could touch little kids. That’s disgusting. It’s
                despicable, and I’m offended. You should be offended.”

         •      “If anything [Little] is woefully undercharged.”

         •      “[The victim] has been having anxiety, nightmares, doesn’t want to go out in
                public, withdrawn from her social activities because this pervert couldn’t leave
                her alone.”

         •      “This child has a reputation in the community for being a liar. Oh, you mean, you
                didn’t tell somebody else that? No, produce that person. If this child made
                inconsistent statements a permissible use of the defendant’s case in chief would
                be to put on a person to impeach her credibility and you did not see it.”

         •      “I was thinking yesterday there can be no doubt after that child got off the stand.”

         Little argues that the State’s comments referenced matters from her personal life that

were not in evidence, interjected her personal opinion of Little’s guilt and the victim’s

credibility, referenced religion to inflame jurors, made pleas to the jury’s emotions and

sympathy, and attempted to shift the burden of proof to the defendant. The State contends that

any complaint regarding prosecutorial misconduct has not been preserved for our review. We

agree.

         “To preserve a prosecutorial misconduct complaint, a defendant must generally make a

timely and specific objection, request an instruction to disregard the matter improperly placed

before the jury, and move for a mistrial.” Johnson v. State, 432 S.W.3d 552, 561 (Tex. App.—

Texarkana 2014, pet. ref’d) (citing Penry v. State, 903 S.W.2d 715, 764 (Tex. Crim. App. 1995)
                                                14
(per curiam); TEX. R. APP. P. 33.1(a)). This is because “[t]he right to a trial untainted by

improper jury argument is forfeitable” and such “[r]ights are usually forfeited by a failure to

exercise them.” Hernandez v. State, 538 S.W.3d 619, 622–23 (Tex. Crim. App. 2018) (citing

Cockrell v. State, 933 S.W.2d 73, 89 (Tex. Crim. App 1996); Marin v. State, 851 S.W.2d 275,

278 (Tex. Crim. App. 1993)). As a result, “[f]ailure to insist upon a [forfeitable] right . . . results

in the loss of the claim” since “[t]he trial judge ‘has no duty to enforce forfeitable rights unless

requested to do so.’” Id. (quoting Marin, 851 S.W.2d at 279).

        Here, Little failed to object to any of the statements made by the State. “[A]n important

consequence of [this] failure to petition enforcement of his forfeitable rights in the trial court

[was] that no error attends failure to enforce them and none is presented for review on appeal.”
Id. (quoting Marin, 851 S.W.2d at 279). “Even an inflammatory jury argument is forfeited if the

defendant does not pursue his objection to an adverse ruling.” Id. at 622–23 (citing Estrada v.

State, 313 S.W.3d 274, 303 (Tex. Crim. App. 2010) (even assuming prosecutor’s argument was

so egregious that instruction to disregard would be ineffectual, defendant “should have moved

for a mistrial to preserve this error”)).

        We find that Little failed to preserve this point of error for our review. As a result, we

overrule it.

        c.      Eighth Amendment Complaint

        “To preserve for appellate review a complaint that a sentence is grossly disproportionate,

constituting cruel and unusual punishment, a defendant must present to the trial court a timely

request, objection, or motion stating the specific grounds for the ruling desired.” Navarro v.

                                                  15
State, 588 S.W.3d 689, 690 (Tex. App.—Texarkana 2019, no pet.) (quoting Russell v. State, 341
S.W.3d 526, 527 (Tex. App.—Fort Worth 2011, no pet.)); see Williams v. State, 191 S.W.3d
242, 262 (Tex. App.—Austin 2006, no pet.) (a defendant must preserve an Eighth Amendment

claim).

            Little did not object to his sentence at trial, but he filed an amended motion for new trial

raising the issue. However, Little did not request a hearing on his motion.7 “A defendant is

required to ‘present’ a motion to the trial court within ten days of filing it, unless the court, in its

discretion, extends that time period.” Navarro, 588 S.W.3d at 690–91 (citing TEX. R. APP. P.

21.6; Stokes v. State, 277 S.W.3d 20, 21 (Tex. Crim. App. 2009)). “The Texas Court of Criminal

Appeals ‘consistently has held the filing of a motion for new trial alone is not sufficient to show

“presentment’” and does not preserve an issue for appellate review in the absence of a showing

that the trial court has seen the motion.” Id. at 691 (quoting Carranza v. State, 960 S.W.2d 76,

78 (Tex. Crim. App. 1998) (citing Colone v. State, 573 S.W.3d 249, 259 (Tex. Crim. App. 2019)

(“[T]he mere filing of a ‘certificate of presentment’ will not suffice to establish that a motion for

new trial and request for a hearing has been presented to the trial court.”); Lopez v. State, 96
S.W.3d 406, 414 (Tex. App.—Austin 2002, pet. ref’d) (“[T]he mere filing of a motion for a new

trial . . . will not preserve the error.”))). “The purpose of the presentment rule is ‘to put the trial

court on actual notice that a defendant desires the trial court to take some action on the motion

for new trial such as a ruling or a hearing on it.’” Id. (quoting Stokes, 277 S.W.3d at 21 (quoting

Carranza, 960 S.W.2d at 78)); see Rozell v. State, 176 S.W.3d 228, 230 (Tex. Crim. App. 2005)

7
    Little’s original motion for new trial did not raise any Eighth Amendment issue.

                                                            16
(“We have held that to present a motion in the context of a motion for new trial, the defendant

must give the trial court actual notice that he timely filed a motion for new trial and requests a

hearing on the motion for new trial.”).

       From our review of the appellate record, we find nothing demonstrating that Little’s

amended motion for new trial was presented to the trial court. The motion was electronically

filed and faxed to the 102nd Judicial District Court. It was not hand-delivered, there is no

notation on the motion indicating that the court saw it, and there is no docket entry showing that

the motion was brought to the judge’s attention. See Navarro, 588 S.W.3d at 691; Hernandez v.

State, 84 S.W.3d 26, 33 (Tex. App.—Texarkana 2002, pet. ref’d). As a result, we find this point

of error unpreserved and overrule it.

       We affirm the trial court’s judgments.




                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:       October 19, 2020
Date Decided:         November 18, 2020

Do Not Publish




                                                17